Case 8:19-bk-10526-TA          Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40           Desc
                               Main Document     Page 1 of 22



 1   Marc C. Forsythe - State Bar No. 153854
     GOE & FORSYTHE, LLP
 2   18101 Von Karman Avenue, Suite 1200
     Irvine, CA 92612
 3   mforsythe@goeforlaw.com
 4   Telephone: (949) 798-2460
     Facsimile: (949) 955-9437
 5
     Proposed Attorneys for LF Runoff 2, LLC fka Plutos Sama, LLC
 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                                  CENTRAL DISTRICT OF CALIFORNIA
 8                                      SANTA ANA DIVISION

 9
     In re:                                       Case No. 8:19-bk-10526-TA
10
     LF RUNOFF 2, LLC FKA PLUTOS
11   SAMA, LLC,                                   Chapter 11

12                                                DEBTOR’S EMERGENCY MOTION FOR
                                                  ORDER LIMITING NOTICE OF CERTAIN
13                   Debtor.                      MATTERS REQUIRING NOTICE PURSUANT
                                                  TO FRBP 2002 AND 9007; MEMORANDUM
14                                                OF POINTS AND AUTHORITIES,
                                                  DECLARATION OF MATTHEW C.
15                                                BROWNDORF IN SUPPORT THEREOF
16                                                [LBR 9075-1]
17                                                Hearing Date:
18                                                Time:
                                                  Courtroom: 5B
19                                                              United States Bankruptcy Court
                                                                411 West Fourth Street
20                                                              Santa Ana, CA 92701
21            TO THE HONORABLE THEODOR ALBERT, UNITED STATES BANKRUPTCY
22   JUDGE, THE UNITED STATES TRUSTEE, AND TO ALL PARTIES IN INTEREST:
23            Debtor and Debtor-in-Possession, LF RUNOFF 2, LLC fka PLUTOS SAMA, LLC
24   (“Debtor LF”), for the Chapter 11 estate in the above-referenced bankruptcy case, hereby moves
25   the Court for an Emergency Order Limiting Notice of Certain Matters Requiring Notice Pursuant
26   to FRBP 2002 and 9007 (“Motion”).
27            This Motion is based upon this Notice, and any additional notices as may be required by
28
                                                      1
Case 8:19-bk-10526-TA       Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                 Desc
                            Main Document     Page 2 of 22


 1   the Court, the attached Memorandum of Points and Authorities, the Declaration of Matthew C.
 2   Browndorf (“Browndorf Declaration”), the pleadings and filings in this case, and upon other
 3   such evidence as the Court elects to consider prior to or at the hearing on this matter.
 4
     Dated: February 14, 2019                              Respectfully submitted by:
 5
 6                                                         GOE & FORSYTHE, LLP

 7
                                                           By: /s/Marc C. Forsythe
 8                                                              Marc C. Forsythe
                                                                Proposed Attorneys for LF RUNOFF 2,
 9                                                              LLC fka PLUTOS SAMA, LLC, Debtor
10                                                              and Debtor in Possession

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                       2
Case 8:19-bk-10526-TA       Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                 Desc
                            Main Document     Page 3 of 22


 1   I. INTRODUCTION
 2          The prompting factor for Debtor’s filing of a voluntary petition under chapter 11 of Title
 3   11 of the United States Code (“Bankruptcy Code”) on February 14, 2019 (the “Petition Date”), is
 4   the need for the Debtor, as the general partner of the related Chapter 11 Bankruptcy case filed in
 5   the same Court titled In re BP Fisher Law Group, LLP, Case No. 8:19-bk-10158-TA (“Debtor
 6   BP”), to reorganize its affairs along with Debtor BP and a to-be-filed related bankruptcy case for
 7   another law firm that Debtor LF is the managing member – BP Peterman Law Group, LLC (“BP
 8   Peterman”). See Declaration of Matthew C. Browndorf, ¶ 2, attached hereto and incorporated
 9   herein by this reference (“Browndorf Dec.”)
10          Debtor has approximately two-hundred-ninety (290) creditors and, by this Motion, seeks
11   an order limiting notice with regard to certain routine matters as set forth below. See Browndorf
12   Dec., ¶ 3.
13   I. BACKGROUND OF THE DEBTOR
14          Debtor LF was and is the general partner of Debtor BP. Debtor LF was established as an
15   ownership vehicle for default law firms pursuant to its principals’ efforts to establish a
16   nationwide network of affiliated mortgage default foreclosure law firms. This model mimicked
17   the model successfully employed by the Law Offices of Gary Shapiro group and other similar
18   nationwide networks. The efforts of Debtor LF were backed by the investment of Plutos Sama
19   Holdings, Inc. (“PSH”), a private equity company that purchases and, in the case of law firms,
20   lends to, companies and assets in distress in a number of different areas such as (i) residential
21   mortgage backed securities; (ii) residential mortgage origination and servicing; (iii) default and
22   traditional general practice law firms; (iv) restaurants and other consumer services; and (v)
23   micro-lending. . See Browndorf Dec., ¶ 4.
24          Pursuant to its goal of establishing a nationwide network of affiliated default law firms,
25   in June of 2015, Debtor LF purchased The Fisher Law Group, PLC from its sole proprietor,
26   Jeffrey B. Fisher, and later renamed the firm LF RUNOFF 2, LLC fka PLUTOS SAMA, LLC.
27   Pursuant to Debtor LF’s model, the Firm was initially managed by the selling partner, Jeffrey B.
28   Fisher, with Debtor LF simply managing the back-office functions and providing capital



                                                        3
Case 8:19-bk-10526-TA         Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                Desc
                              Main Document     Page 4 of 22


 1   infusions as necessary. During this transition period, Debtor LF was forced to substantially
 2   down-size Debtor LF after losing several significant clients – including Ditech. Debtor LF was
 3   also struggling as a result of a slow-down in the residential default foreclosure market. See
 4   Browndorf Dec., ¶ 5.
 5   II.    THE COURT SHOULD LIMIT NOTICE PURSUANT TO F.R.B.P. 2002 AND
 6                  9007
 7          Debtor LF has approximately two-hundred-ninety (290) creditors. Debtor LF anticipates
 8   that the U.S. Trustee will appoint an official committee of creditors holding unsecured claims
 9   (the “Committee”) to represent the interests of unsecured creditors in Debtor LF’s case, and that
10   the Committee may employ counsel to represent it. Many of the motions and applications which
11   will be filed in Debtor LF’s case will involve matters which ordinarily fall within the parameters
12   of notices required to be given to all creditors, but which will not affect directly, or impact the
13   interests of, a majority of the creditors. Debtor LF contends that providing notice to all such
14   parties would be overly burdensome and costly to the estate. See Browndorf Dec., ¶ 6.
15          Debtor LF believes that limiting notice to the U.S. Trustee, top 20 unsecured creditors if
16   no Committee is appointed, the Committee (or its counsel, should counsel be employed), the
17   IRS, or their counsel of record, and to all parties who request special notice in the Debtor’s
18   Chapter 11 case, would provide adequate and proper notice to affected creditors and to other
19   interested parties. Additionally, Debtor LF will provide notice to any party whose interest is
20   impacted directly by a particular action or proceeding filed by Debtor LF. See Browndorf Dec.,
21   ¶ 7.
22          Notwithstanding Debtor LF’s proposed procedures for limiting of notice in the Debtor LF’s
23   case, Debtor LF will provide to all creditors notice of the following matters:
24          1.      The time fixed for filing objections to, and the hearing to consider approval of, a
25                  disclosure statement;
26          2.      The time fixed for filing objections to, and the hearing to consider confirmation of,
27                  a plan;
28          3.      Any time fixed for filing objections to, and any hearing to consider, a proposed sale



                                                        4
Case 8:19-bk-10526-TA           Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40              Desc
                                Main Document     Page 5 of 22


 1                   of all or substantially all assets of the estate;
 2          4.       Notices with respect to claims bar dates; and
 3          5.       Any time fixed for filing objections to, and any hearing on, a dismissal of the case.
 4   See Browndorf Dec., ¶ 8.
 5          Debtor LF believes that adoption of this proposed notice procedure is necessary and
 6   appropriate. Such notice procedure will relieve Debtor LF of the significant administrative
 7   burdens which would be associated with periodic “mass mailings,” and would reduce substantially
 8   Debtor LF’s postage and reproduction costs, thereby facilitating significantly the economical and
 9   efficient administration of Debtor LF’s case. Any entity whose interest is affected by any action or
10   proceeding filed by Debtor LF will receive proper notice thereof. Moreover, any entity which is
11   sufficiently interested in the proceedings in Debtor LF’s case may, by written request for special
12   notice, receive all notices of such proceedings. See Browndorf Dec., ¶ 9.
13          Rule 2002 of the Federal Rules of Bankruptcy Procedure provides, in pertinent part, as
14   follows:
15                    The Court may from time to time enter orders designating the
16               matters in respect to which, the entity to whom, and the form and
17               manner in which notices shall be sent except as otherwise provided by
18               these rules.
19   Fed. R. Bankr. P. 2002(m).
20          Rule 9007 of the Federal Rules of Bankruptcy Procedure provides:
21                    When notice is to be given under these rules, the court shall
22               designate, if not otherwise specified herein, the time within which, the
23               entities to whom, and the form and manner in which the notice shall be
24               given. When feasible, the court may order any notices under these rules
25               to be combined.
26   Fed. R. Bankr. P. 9007.
27          Pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure, then, this
28   Court has the authority to limit the manner of service of notice in Debtor LF’s case.



                                                          5
Case 8:19-bk-10526-TA        Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                  Desc
                             Main Document     Page 6 of 22


 1          Debtor LF believes that an order authorizing the limiting of service of those notices set
 2   forth in Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure will ultimately benefit
 3   the creditors of Debtor LF’s estate by saving for the estate undue postage and photocopying
 4   expenses and by eliminating the administrative burdens, which would be associated with Debtor
 5   LF having to serve all notices in Debtor LF’s case on the substantial number of creditors and
 6   equity security holders in the cases. See Browndorf Dec., ¶ 10.
 7          Debtor LF has a total of approximately two-hundred-ninety (290) creditors. Requiring
 8   Debtor LF to provide notice to all parties-in-interest of all pleadings filed in this case will not only
 9   cause the estate to incur the expense of copying and mailing potentially hundreds of notices, but
10   will also cause the estate to incur attorneys’ fees responding to the significant number of inquiries
11   anticipated from recipients of bankruptcy pleadings. See Browndorf Dec., ¶ 11.
12   IV.   CONCLUSION
13          For the foregoing reasons, Debtor LF respectfully requests that the Court grant the relief
14   prayed for herein.
15
     Dated: February 14, 2019                               Respectfully submitted by
16                                                          GOE & FORSYTHE, LLP

17
                                                            By: /s/Marc C. Forsythe
18                                                               Marc C. Forsythe
                                                                 Proposed Attorneys for LF RUNOFF 2,
19                                                               LLC fka PLUTOS SAMA, LLC, Debtor
20                                                               and Debtor in Possession

21
22
23
24
25
26
27
28



                                                        6
Case 8:19-bk-10526-TA       Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                 Desc
                            Main Document     Page 7 of 22


 1                        DECLARATION OF MATTHEW C. BROWNDORF
 2
 3           I, Matthew C. Browndorf, hereby declare and state as follows:
 4           1.     I am the CEO of LF Runoff 2, LLC, fka Plutos Sama, LLC (“Debtor LF”), the
 5   administrative general partner of BP Fisher Law Group, LLC (“Debtor BP”) and have access to the
 6   records of both Debtors, which are kept in the ordinary course of business by both Debtors. I am
 7   over the age of twenty-one years, and I am authorized and competent to testify to the matters
 8   contained herein.
 9           2.     The prompting factor for Debtor’s filing of a voluntary petition under chapter 11 of
10   Title 11 of the United States Code (“Bankruptcy Code”) on February 14, 2019 (the “Petition
11   Date”), is the need for the Debtor, as the general partner of the related Chapter 11 Bankruptcy case
12   filed in the same Court titled In re BP Fisher Law Group, LLP, Case No. 8:19-bk-10158-TA
13   (“Debtor BP”), to reorganize its affairs along with Debtor BP and a to-be-filed related bankruptcy
14   case for another law firm that Debtor LF is the managing member – BP Peterman Law Group,
15   LLC (“BP Peterman”).
16           3.     Debtor has approximately two-hundred-ninety (290) creditors and, by this Motion,
17   seeks an order limiting notice with regard to certain routine matters as set forth below.
18           4.     Debtor LF was and is the general partner of Debtor BP. Debtor LF was established
19   as an ownership vehicle for default law firms pursuant to its principals’ efforts to establish a
20   nationwide network of affiliated mortgage default foreclosure law firms. This model mimicked
21   the model successfully employed by the Law Offices of Gary Shapiro group and other similar
22   nationwide networks. The efforts of Debtor LF were backed by the investment of Plutos Sama
23   Holdings, Inc. (“PSH”), a private equity company that purchases and, in the case of law firms,
24   lends to, companies and assets in distress in a number of different areas such as (i) residential
25   mortgage backed securities; (ii) residential mortgage origination and servicing; (iii) default and
26   traditional general practice law firms; (iv) restaurants and other consumer services; and (v) micro-
27   lending. .
28           5.     Pursuant to its goal of establishing a nationwide network of affiliated default law



                                                        7
Case 8:19-bk-10526-TA            Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40              Desc
                                 Main Document     Page 8 of 22


 1   firms, in June of 2015, Debtor LF purchased The Fisher Law Group, PLC from its sole proprietor,
 2   Jeffrey B. Fisher, and later renamed the firm LF RUNOFF 2, LLC fka PLUTOS SAMA, LLC.
 3   Pursuant to Debtor LF’s model, the Firm was initially managed by the selling partner, Jeffrey B.
 4   Fisher, with Debtor LF simply managing the back-office functions and providing capital infusions
 5   as necessary. During this transition period, Debtor LF was forced to substantially down-size
 6   Debtor LF after losing several significant clients – including Ditech. Debtor LF was also
 7   struggling as a result of a slow-down in the residential default foreclosure market.
 8          6.           Debtor LF has approximately two-hundred-ninety (290) creditors. Debtor LF
 9   anticipates that the U.S. Trustee will appoint an official committee of creditors holding
10   unsecured claims (the “Committee”) to represent the interests of unsecured creditors in Debtor
11   LF’s case, and that the Committee may employ counsel to represent it. Many of the motions and
12   applications which will be filed in Debtor LF’s case will involve matters which ordinarily fall
13   within the parameters of notices required to be given to all creditors, but which will not affect
14   directly, or impact the interests of, a majority of the creditors. Debtor LF contends that
15   providing notice to all such parties would be overly burdensome and costly to the estate.
16          7.           Debtor LF believes that limiting notice to the U.S. Trustee, top 20 unsecured
17   creditors if no Committee is appointed, the Committee (or its counsel, should counsel be
18   employed), the IRS, or their counsel of record, and to all parties who request special notice in the
19   Debtor’s Chapter 11 case, would provide adequate and proper notice to affected creditors and to
20   other interested parties. Additionally, Debtor LF will provide notice to any party whose interest
21   is impacted directly by a particular action or proceeding filed by Debtor LF.
22          8.           Notwithstanding Debtor LF’s proposed procedures for limiting of notice in the
23   Debtor LF’s case, Debtor LF will provide to all creditors notice of the following matters:
24          • The time fixed for filing objections to, and the hearing to consider approval of, a
25               disclosure statement;
26          • The time fixed for filing objections to, and the hearing to consider confirmation of, a
27               plan;
28          • Any time fixed for filing objections to, and any hearing to consider, a proposed sale of all



                                                           8
Case 8:19-bk-10526-TA        Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                  Desc
                             Main Document     Page 9 of 22


 1            or substantially all assets of the estate;
 2          • Notices with respect to claims bar dates; and
 3          • Any time fixed for filing objections to, and any hearing on, a dismissal of the case.
 4          9.   Debtor LF believes that adoption of this proposed notice procedure is necessary and
 5   appropriate. Such notice procedure will relieve Debtor LF of the significant administrative
 6   burdens which would be associated with periodic “mass mailings,” and would reduce substantially
 7   Debtor LF’s postage and reproduction costs, thereby facilitating significantly the economical and
 8   efficient administration of Debtor LF’s case. Any entity whose interest is affected by any action or
 9   proceeding filed by Debtor LF will receive proper notice thereof. Moreover, any entity which is
10   sufficiently interested in the proceedings in Debtor LF’s case may, by written request for special
11   notice, receive all notices of such proceedings.
12          10. Debtor LF believes that an order authorizing the limiting of service of those notices set
13   forth in Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure will ultimately benefit
14   the creditors of Debtor LF’s estate by saving for the estate undue postage and photocopying
15   expenses and by eliminating the administrative burdens, which would be associated with Debtor
16   LF having to serve all notices in Debtor LF’s case on the substantial number of creditors and
17   equity security holders in the cases.
18          11. Debtor LF has a total of approximately two-hundred-ninety (290) creditors. Requiring
19   Debtor LF to provide notice to all parties-in-interest of all pleadings filed in this case will not only
20   cause the estate to incur the expense of copying and mailing potentially hundreds of notices, but
21   will also cause the estate to incur attorneys’ fees responding to the significant number of inquiries
22   anticipated from recipients of bankruptcy pleadings.
23          I declare under penalty of perjury under the laws of the United States of America that the
24   foregoing is true and correct. Executed this __14th__ day of February 2019 in Irvine, California.
25
26
27
                                                     Matthew C. Browndorf
28



                                                           9
Case 8:19-bk-10526-TA         Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                      Desc
                              Main Document    Page 10 of 22



 1                             PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
 2   address is: 18101 Von Karman Avenue, Suite 1200, Irvine, CA 92612
 3   A true and correct copy of the foregoing document entitled (specify): DEBTOR’S EMERGENCY MOTION
     FOR ORDER LIMITING NOTICE OF CERTAIN MATTERS REQUIRING NOTICE PURSUANT TO
 4   FRBP 2002 AND 9007; MEMORANDUM OF POINTS AND AUTHORITIES, DECLARATION OF
     MATTHEW C. BROWNDORF IN SUPPORT THEREOF will be served or was served (a) on the judge in
 5   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 7   hyperlink to the document. On (date) February 15, 2019, I checked the CM/ECF docket for this bankruptcy
     case or adversary proceeding and determined that the following persons are on the Electronic Mail Notice
 8   List to receive NEF transmission at the email addresses stated below:

 9          Frank Cadigan frank.cadigan@usdoj.gov
            Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
10          United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

11                                                      Service information continued on attached page

12   2. SERVED BY UNITED STATES MAIL:
     On (date) February 15, 2019, I served the following persons and/or entities at the last known addresses in
13   this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
     envelope in the United States mail, first class, postage prepaid, and addressed as follows: Listing the judge
14   here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the
     document is filed.
15
                                                        Service information continued on attached page
16
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:
17   (state the method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
     (date) February 15, 2019, I served the following persons and/or entities by personal delivery, overnight mail
18   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows: Listing the judge here constitutes a declaration that personal delivery on, or overnight
19   mail to, the judge will be completed no later than 24 hours after the document is filed.

20        The Honorable Theodor C Albert, USBC, 411 West Fourth Street, Santa Ana, CA 92701

21                                                      Service information continued on attached page

     I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
22
23    February 15, 2019         Kerry A. Murphy                             /s/Kerry A. Murphy
      Date                     Printed Name                                 Signature
24
25
26
27
28
                                                           10
Case 8:19-bk-10526-TA            Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                    Desc
                                 Main Document    Page 11 of 22



 1   SERVED BY UNITED STATES MAIL:

 2
                                                                               United States Trustee
                                          Debtor
 3                                                                             United States Trustee
     In re LF Runoff 2, LLC               LF Runoff 2, LLC
                                                                               411 West Fourth Street
     U.S.B.C. Case #8:19-ak-10526-TA      1900 Main Street, Suite 640
                                                                               Suite 7160
 4                                        Irvine, CA 92614
                                                                               Santa Ana, CA 92701

 5
 6
                                          CREDITORS
 7
 8
 9   1 Touch Office Technology            AAA Patendiburoo OU                  abf Marketing Solutions, Inc
     370 Amapola Ave. #106                OU Tartu Mnt 16                      480 W. Lambert Road, Suite F
     Torrance, CA 90501                   Tallinn 10117 Estonia                Brea, CA 92821
10
11
                                          Accrue Solutions
12   Accountemps                                                               Adobe Systems Incorporated
                                          P.O. Box 11984
     12400 Collections Center Drive                                            75 Remittance Drive Suite 1025
                                          Mailcode 324
     Chicago, IL 60693                                                         Chicago, IL 60675-1025
13                                        Birmingham, AL 35202-1984

14
     Advanced Discovery Inc
15                                        Aetna                                Affinity Consulting Group
     13915 North Mopac Exwy., Suite
                                          P.O. Box 31001-1408                  11370 66th Street, Suite 132
     210
                                          Pasadena, CA 91110                   Largo, FL 33773
16   Austin, TX 78728

17
                                          All Covered
18   AFS/IBEX
                                          Dept. 33163 All Covered
                                                                               Alt Process Service
     4100 Newport Place Dr., Ste. 670                                          100 Fisher Avenue, #1519
                                          P.O. Box 39000
     Newport Beach, CA 92660                                                   White Plains, NY 10602
19                                        San Francisco, CA 94139-3163

20
21   Altaira Espinosa                     Altus GTS, Inc.                      American Express National Bank
     2801 Main Street Apt 269             2400 Veterans Memorial Blvd., #400   P.O. Box 30384
22   Irvine, CA 92614                     Kenner, LA 70062                     Salt Lake City, UT 84130


23
     American Legal & Financial Network
                                                                               Amicorp
24   c/o Brown, Smith, Wallace LLP        AMEX
                                                                               Luxembourg SA 11-13 Boulevard de la
     Attn: Laura DeNormandie              P.O. Box 1270
                                                                               Foire L-1528 Luxembourg
25   6 City Place Drive, Suite 900        Newark, NJ 07101-1270
                                                                               Grand Duchy of Luxembourg
     Saint Louis, MO 63141
26
27
28
                                                            11
Case 8:19-bk-10526-TA            Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                     Desc
                                 Main Document    Page 12 of 22



 1
     Amtrust North America, Inc.           Applied Business Software, Inc.     Ascensus Trust Retirement
 2   P.O. Box 6939                         2847 Gundry Ave.                    1655 43rd Street South, Suite 100
     Cleveland, OH 44101-1939              Signal Hill, CA 90755               Fargo, ND 58103
 3
 4
     Ascentium Capital                     AT&T                                ATG Title
 5   23970 Highway 59 North                PO Box 5080                         4800 Hampden Lane, #200
     Kingwood, TX 77339-1535               Canton, CT 06019-7000               Bethesda, MD 20814
 6
 7
     Attom Data Solutions                  Axley Brynelson, LLP                Aztec Leasing Inc.
 8   1 Venture Suite 300                   P.O. Box 1767                       P.O. Box 98813
     Irvine, CA 92618                      Madison, WI 53701-1767              Las Vegas, NV 89193-8813
 9
10   Baker & KcKenzie LLP
                                           Benefit Equity, Inc.                Bernstein Financial Services, Inc.
     100 New Bridge Street
11                                         1971 E. 4th Street, Suite 100       7120 Hayvenhurst Avenue #316
     London, EC4V 6JA United
                                           Santa Ana, CA 92705                 Van Nuys, CA 91406
     Kingdom
12
13                                         Bizfilings                          Black Knight Financial Services, In
     Bird & Bird
                                           Lockbox Payments Only 39922         Accounting Department
14   London EC4A 1JP, United
                                           Treasury Center                     1270 Northland Dr., Suite 300
     Kingdom
                                           Chicago, IL 60694-9900              Saint Paul, MN 55120
15
16                                         Bolet & Terrero - Calle 18 de
     Black Knight Portfolio Solutions, L
                                                                              Brickerhaven Consulting Group, Inc.
     Account - Process Management          Calacoto #8022 entre Av. Sanchez
17                                                                            531 46th Ave
     PO Box 849277                         Bustamante y Julio Patino Ed Parqu
                                                                              San Francisco, CA 94121
     Los Angeles, CA 90084-9270            18 Fl6 #602 La Paz Bolivia
18
19                                                                             BSB Leasing
                                           Brown Law, LLP
     Brittney Rowland                                                          Attn: Evonne Ames
                                           4130 Parklake Avenue
20   5582 Mountain View Ave Q206
                                           Suite 525
                                                                               Direct Credit Funding, Inc.
     Yorba Linda, CA 92886                                                     3629 N. 700 E. Suite 200
                                           Raleigh, NC 27612
                                                                               Ogden, UT 84414
21
22
                                           Business Wire, Inc.
     Business Valuation Resources                                              Cal Net Technology Group
                                           Department 34182
23   1000 SW Broadway, Suite 1200
                                           P.O. Box 39000
                                                                               9420 Topanga Canyon Blvd. #100
     Portland, OR 97205                                                        Chatsworth, CA 91311
                                           San Francisco, CA 94139
24
25
     Canon Financial Services, Inc.        CapX Solutions, LLC                 Caram Investments Inc.
26   14904 Collections Center Drive        8506 Country Club Drive             99 NW 183rd St. Suite 232C
     Chicago, IL 60693-0149                Bethesda, MD 20817                  Miami, FL 33169
27
28
                                                             12
Case 8:19-bk-10526-TA           Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                    Desc
                                Main Document    Page 13 of 22



 1   Carr Workplaces PBC
                                         Castillo Castillo                   Chofn - Intellectual Property
     Preferred Offices Properties, LLC
 2                                       CPS #781 PO Box 149020              B316 Guangyi Plaza 5 Guangyi Str.
     200 Park Avenue Suite 1700
                                         Miami, FL 33114-9020                Xicheng, Beijing 100053, CHINA
     New York, NY 10166
 3
 4
     Christiana Trust                    Chubb                               City of Brookfield
 5   501 Carr Road Suite 100             P.O. Box 382011                     2000 N. Calhoun Road
     Wilmington, DE 19809                Pittsburgh, PA 15250-8001           Brookfield, WI 53005
 6
 7                                                                           CNA Insurance
     Claude Roxborough                   CNA Insurance
                                                                             Lockbox Number 790094
 8   16801 George Washington Dr          1005 Convention Plaza
                                                                             1005 Convention Plaza
     Rockville, MD 20853                 Saint Louis, MO 63101
                                                                             Saint Louis, MO 63101
 9
10
     Collins Einhorn Farrell             Colonial Life                       Comcast Cable
11   4000 Town Center 9th Floor          Processing Center 1201 Averyt Ave   PO Box 3006
     Southfield, MI 48075                Columbia, SC 29210-7654             Southeastern, PA 19398-3006
12
13
     Complete Office                     Concur Technologies, Inc.           Convergent Commercial, Inc.
14   P.O. Box 4318                       62157 Collections Center Drive      925 Westchester Ave, Suite 101
     Cerritos, CA 90703                  Chicago, IL 60693                   West Harrison, NY 10604
15
16
     Corsearch                           Courthouse News Service             Cox Business
17   111 Eighth Avenue 13th Floor        30 North Raymond Ave., Ste 310      PO BOX 53280
     New York, NY 10011                  Pasadena, CA 91103                  Phoenix, AZ 85072-3280
18
19
                                                                             Curacao Trademark Agency, Inc.
     CT Corporation                      Cuesta & Asociados SAS
                                                                             L.B. Smithplein 3
20   P.O. Box 4349                       Calle 72 No. 10-07 OF
                                                                             P.O. 686
     Carol Stream, IL 60197-4349         603 Bogota, Colombia
                                                                             Willemstad, Curacao
21
22
     CyberNet Communications, Inc.       Dannemann Siemsen Bigler & Ipane DDC Financial
23   7750 Gloria Avenue                  Av. Indianopolis, 739 04063-000  Bohusovicka 230/12 190 00
     Van Nuys, CA 91406                  Sao Paulo - SP - Brasil          Praha 9 Czech Republic
24
25
                                                                           Deer Park
     De Lage Landen Financial Services   Deep & Far
                                                                           ReadyRefresh
26   P.O. Box 41602                      13th Fl. 27 Sec 3 Chung
                                                                           P.O. Box 856192
     Philadelphia, PA 19101-1602         San N. Road Taipei, Taiwan, ROC T
                                                                           Louisville, KY 40285
27
28
                                                          13
Case 8:19-bk-10526-TA           Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                        Desc
                                Main Document    Page 14 of 22



 1                                         Dell Financial Services
     Deliv, Inc.                                                                 Department of the Treasury
                                           Payment Processing Center
 2   4400 Bohannon Drive #120                                                    Internal Revenue Service
                                           P.O. Box 5292
     Menlo Park, CA 94025                                                        Cincinnati, OH 45999-0005
                                           Carol Stream, IL 60197-5292
 3
 4                                         DeWitt Ross & Stevens, S.C.
     Derek Kelliher DBA Professional Inv                                         Dilworth Paxson
                                           Attn: John F. Gaebler
 5   P.O. Box 930545                                                             2 North 2nd Street Suite 1101
                                           13935 Bishops Drive, Suite 300
     Verona, WI 53593                                                            Harrisburg, PA 17101
                                           Brookfield, WI 53005-6605
 6
 7
     DLA Piper LLP                         Dmitry Parakhin                       DO Innovations S.A.
 8   550 S Hope St #2300                   21821 Shasta Lake Road                Route de la Chocolatiere 10
     Los Angeles, CA 90071                 Lake Forest, CA 92630                 CH-1026 Echandens, Suisse
 9
     DOLP 114 Properties II LLC
10   Patterson Belknap Webb & Tyler                                              Drew and Napier
                                           Domain Listings
     LLP                                                                         10 Collyer Quay #10-01
11                                         PO BOX 19607
     Lawrence P. Lenzner, Esq.                                                   Ocean Financial Centre
                                           Las Vegas, NV 89132-0607
     1133 Avenue of the Americas                                                 Singapore, 049315
12   New York, NY 10036

13                                                                               Elan Financial Services
     Earthlink Business                    Eccleston and Wolf Jackson & Assoc
                                                                                 Corporate Payment Systems
14   PO Box 88104                          7240 Parkway Drive, 4th Floor
                                                                                 PO Box 790428
     Chicago, IL 60680-1104                Hanover, MD 21076
                                                                                 Saint Louis, MO 63179-0428
15
16
     Elizabeth C. Tingen                   Ella Cheong                           Empire CLS
17   170 Garden Gate Ln                    300 Beach Road #31-04/05              225 Meadowlands Parkwa
     Irvine, CA 92620                      The Concourse 199555 Singapore        Secaucus, NJ 07094
18
19
     Encore Search Partners, LLC           Engineered Security Solutions, Inc.   Epicurean
20   14511 Old Katy Rd. Suite 200          16805 W Observatory Road              1733 Thurber Place
     Houston, TX 77079                     New Berlin, WI 53151                  Burbank, CA 91501
21
22
                                           Epiq Systems, Inc.                    Equinox Fitness Clubs, LLC
     Epiq Europe Limited
                                           Jupiter eSources, LLC                 Attn: Corporate Accounts
23   11 Old Jewry
                                           Dept 2584 PO BOX 122584               P.O. Box 1774
     London EC2R 8DU England
                                           Dallas, TX 75312-2584                 New York, NY 10156-1774
24
25
     eVoice                                Farzad Hoorizadeh                     Federal Express
26   6922 Hollywood Blvd, 5th Floor        6033 W. Century Blvd., Suite 150      PO Box 94515
     Los Angeles, CA 90028                 Los Angeles, CA 90045                 Palatine, IL 60094-4515
27
28
                                                             14
Case 8:19-bk-10526-TA              Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                  Desc
                                   Main Document    Page 15 of 22



 1   File & Serve Xpress
                                          Firefly Legal                      First American Title Insurance Co.
     500 E John Carpenter Fwy, Suite
 2                                        888 S. Andrews Avenue, Suite 302   P.O Box 31001-2276
     250
                                          Fort Lauderdale, FL 33316          Pasadena, CA 91110
     Irving, TX 75062
 3
 4                                        Fisher Adams Kelly                 Five9, Inc.
     FIRST Insurance Funding
                                          Level 6, 175 Eagle Street          4000 Executive Parkway
 5   450 Skokie Blvd, Ste 1000
                                          Brisbane, QLD 4000 GPO Box 1413    Suite 400
     Northbrook, IL 60062-7917
                                          Brisbane, QLD 4001 Australia       San Ramon, CA 94583
 6
 7                                                                           Frank Recruitment Group Inc
     Fountainhead Tower                   FR Kelly
                                                                             DBA Anderson Frank
 8   8200 IH-10 West Suite 805            27 Clyde Road
                                                                             PO BOX 10921
     San Antonio, TX 78230                Dublin 4 Ireland
                                                                             Palatine, IL 60055-0921
 9
10
     Fred Sasscer Abstract, Inc.          Frederick W. Gams, Jr.             Friedenberg Mediation
11   PO Box 6                             4317 Northview Drive               3525 Del Mar Heights Road Suite 644
     Upper Marlboro, MD 20772             Bowie, MD 20716                    San Diego, CA 92130
12
13   Fusion
                                          Gene O'Bryan                       Gina Leiva
     Network Billing Solutions, LLC
14                                        22044 Arrowhead Lane               2540 Country Hills Road Apt 202
     P.O. Box 932193
                                          Lake Forest, CA 92630              Brea, CA 92821
     Pittsburgh, PA 15251-9193
15
16   Goodmans LLP
     Bay Adelaide Centre                  Goudreau Gage Dubuc              Great America Leasing Corporation
17   333 Bay Street, Suite 3400           2000 Avenue McGill College #2200 PO Box 660831
     Toronto, Ontario M5H 2S7             Montreal (Quebec) H3A 3H3 Canada Dallas, TX 75266-0831
18   Canada


19
     GT Securities, Inc.                  Guerrero Howe, LLC                 H Hendy Associates
20   6033 W. Century Blvd., Suite 150     825 W. Chicago Ave.                4770 Campus Drive, Suite 100
     Los Angeles, CA 90045                Chicago, IL 60642                  Newport Beach, CA 92660
21
22
     Hauselman, Rappin & Olswang, Ltd     Herrero & Asociados                HireRight, LLC
23   29 East Madison Street, Suite 950    Cedaceros 1 E - 28014              3349 Michelson Drive, Suite 150
     Chicago, IL 60602                    Madrid Spain                       Irvine, CA 92612`
24
25
     HMP IP
                                          Hunton & Williams, LLP             Infiniti Financial Services
     Teheran -ro 14 gil Gangnam-gu
26   Seoul 06234
                                          P.O Box 405759                     P O Box 9001133
                                          Atlanta, GA 30384-5759             Sebago, ME 04029
     Republic of South Korea
27
28
                                                           15
Case 8:19-bk-10526-TA           Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                  Desc
                                Main Document    Page 16 of 22



 1                                     Insight
     inhouseIT                                                              Insight Direct USA Inc.
                                       Insight Direct USA. Inc
 2   3193 Red Hill Avenue                                                   P.O. Box 731069
                                       P.O. Box 731069
     Costa Mesa, CA 92626                                                   Dallas, TX 75373-1069
                                       Dallas, TX 75373-1069
 3
 4
     Internal Revenue Service                                               ISGN Corporation
                                       Iron Mountain
 5   PO Box 7346                                                            PO Box 644780
                                       PO BOX 601002
     Philadelphia, PA 19101-7346                                            Pittsburgh, PA 15264-4780
                                       Pasadena, CA 91189-1002
 6
 7                                     JAH Intellectual Property
     J Pereira Da Cruz                                                    Jamie L. Harris
                                       Office No. 5, 2nd Floor
 8   Rua Vitor Cordon, 14                                                 8930 S 6th Avenue
                                       Golden Tower, No. 42 Almeena Stre
     1249-103 Lisboa Portugal                                             Oak Creek, WI 53154
                                       Doha - State of Qatar PO Box 24955
 9
10
     JDS Consulting                    Jeff Fisher                          Jenny Dang
11   Minska 38 54-610                  155 Potomac Passage, #215            14372 Titus Street
     Wroclaw, Polska Poland            Oxon Hill, MD 20745                  Westminster, CA 92683
12
13                                                                          JMBM LLP
     Jim Peterman                      Jitterbit Inc.
                                                                            Lockbox File 1263
14   1260 Shelly Lane                  1301 Marina Village Parkway, Suite
                                                                            1801 W. Olympic Blvd.
     Hartland, WI 53029                Alameda, CA 94501
                                                                            Pasadena, CA 91199-1263
15
16
     Josephine Aranda                  JR & T Properties LLC                Kaiser Permanente
17   1612 East Avenue R-4              1680 Sapphire Ct.                    P.O. Box 7141
     Palmdale, CA 93550                Hobart, IN 46342                     Pasadena, CA 91109-7141
18
19
     Kancelaria Radcy Prawnego
                                       Karbal, Cohen, Economou, et al       Kastle Systems
     Krzysztof
20   4 lok 29 50-078
                                       150 S. Wacker Drive Suite 1700       PO BOX 75151
                                       Chicago, IL 60606                    Baltimore, MD 21275
     Wroclaw Poland
21
22
     Keesal, Young & Logan             Kimberly Breineder                   Kims and Lees
23   400 Oceangate                     2703 Steamboat Circle                K.P.O Box 312
     Long Beach, CA 90802              Plainfield, IL 60586                 Seoul (03187), Korea
24
25
                                                                            Kohno & Co. - Suite 306
     Klarin & Associates               KMC Information Systems, L.C.
                                                                            Nagata-Cho Hoso Bldg. 2-21
26   20101 SW Birch St #210            101 W. Argonne Dr. Suite 261
                                                                            Akasaka 2-Chome, Minato-ku
     Newport Beach, CA 92660           Saint Louis, MO 63122
                                                                            Tokyo 107-0052, Japan
27
28
                                                         16
Case 8:19-bk-10526-TA         Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                        Desc
                              Main Document    Page 17 of 22



 1
     Krueger Communications Inc.          KSJG, LLP                             Kyla Morton
 2   PO Box 618                           100 Spectrum Center Drive             8400 Joan Place
     Elm Grove, WI 53122                  Irvine, CA 92618                      Clinton, MD 20735
 3
     Lall Lahiri & Salhotra
 4   RCY House Plot No. B-28 Sector
                                          Land Rover                            Larry W. Evans
     32
 5                                        03-910 Warszawa ul.                   16 Calle Pacifica
     Institutional Aream Gurgaon 122
                                          Waszyngtona 50 Poland                 San Clemente, CA 92673
     001
 6   National Capital Region, India Ind

 7
     Latham & Watkins LLP                 Law Offices of Jeffrey B. Kahn, P.C   Layton & Lopez Tax Attorneys, LLP
 8   650 Town Center Drive 20th Floor     38 Executive Park, Suite 260          1370 Brea Blvd., Suite 140
     Costa Mesa, CA 92626-1925            Irvine, CA 92614                      Fullerton, CA 92835
 9
10                                        Legal League 100
     Leading Edge Administrators                                                Leslie Williams
                                          1909 Woodall Rogers Fwy 100
11   14 Wall Street, Suite 5B                                                   38 Clarmont
                                          Suite 300
     New York, NY 10005                                                         Newport Coast, CA 92657
                                          Dallas, TX 75201
12
13
     Lexis Nexis                          Lexis Nexis/Martindale-Hubbell        Lighthouse Consulting Services
14   9443 Springboro Pike                 P.O. Box 740299                       3130 Wilshire Blvd. Suite 550
     Miamisburg, OH 45342                 Los Angeles, CA 90074-0299            Santa Monica, CA 90403
15
16
                                          Los Angeles Department of Water       LPS Mortgage Processing Solutions,
     Livingston, Alexander & Levy
                                          & Power                               Black Knight Mortgage Processing
17   72 Harbour Street P.O. Box 142
                                          PO Box 51111                          P.O. Box 809007
     Kingston W.I. Jamaica
                                          Los Angeles, CA 90051-0100            Chicago, IL 60680-9007
18
19
     Lucas Group
                                          Lynden J. Court Reporters             M. Burr Keim Company
     Lucas Associates Temps, Inc.
20   P.O. Box 638364
                                          207 West 20th Street                  2021 Arch Street
                                          Santa Ana, CA 92706                   Philadelphia, PA 19103-1491
     Cincinnati, OH 45263-8364
21
22
     M5 Investments LLC                   Mack Oudin                            Mail Finance
23   W304S8266 Oak Ridge Drive            2017 Huntington Street #3             Dept 3682 PO BOX 123682
     Mukwonago, WI 53149                  Huntington Beach, CA 92648            Dallas, TX 75312-3682
24
25
     Marc Lazo                            MarkPlus International                Matt Kasap
26   25011 Farrier Circle                 39, Rue Fessart                       2758 Duke Street
     Laguna Hills, CA 92653               92100 Boulognue Billancourt France    Alexandria, VA 22314
27
28
                                                            17
Case 8:19-bk-10526-TA              Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                  Desc
                                   Main Document    Page 18 of 22



 1
     Matthew Bender & Co, Inc.            Maya Maleszowski                     MBFS.com
 2   PO Box 7247-0178                     24182 Via Santa Clara                36455 Corporative Drive
     Philadelphia, PA 19170-0178          Mission Viejo, CA 92692              Farmington, MI 48331
 3
 4   McBee
                                          McConnell Valdes LLC                 Meissner Tierney Fisher & Nichols
     DeluxeMcBee Systems, Inc.
 5                                        P.O Box 364225                       111 E. Kilbourn Avenue, 19th Floor
     Box 88042
                                          San Juan, PR 00936-4250              Milwaukee, WI 53202-6622
     Chicago, IL 60680-1042
 6
 7                                        Mercer Investments Consulting LLC
     Melissa Dahl                         Dalles National Wholesale           Merrill Corporation
 8   4135 Scarborough Drive               Lockbox TX1-0029 Attn: Mercer #7301 CM-9638 Merrill Communications LLC
     Richfield, WI 53076                  14800 Frye Road                     Saint Paul, MN 55170-9638
                                          Fort Worth, TX 76155
 9
10
     Michael Goldstein                    Mitel Cloud Services                 Monkey Joe Speak
11   805 So Wooster St #303               P.O. Box 53230                       3002 Dow Ave. Ste 502
     Los Angeles, CA 90035                Phoenix, AZ 85072-3230               Irvine, CA 92614
12
13
     My Logo On It, Inc.                  MyMotionCalendar.com, LLC            Natalia De Almeida
14   P.O. Box 128                         3363 West Commercial Boulevard       2206 Fountain Blvd
     Glenelg, MD 21737                    Fort Lauderdale, FL 33309            Kissimmee, FL 34741
15
16
                                                                               NeoPost
     National Business Institute          Nationwide Posting and Publication
                                                                               Mid Atlantic 1749
17   PO Box 3067                          PO Box 31001-2274
                                                                               Old Meadow Road #200
     Eau Claire, WI 54702                 Pasadena, CA 91110-2274
                                                                               Mc Lean, VA 22102-4314
18
19
     NeoPost USA                          New Invoice, LLC
                                                                               New York Legal Staffing, Inc.
     Dept 3689                            Black Knight Portfolio Solutions,
20   P.O. Box 123689                      PO Box 842651
                                                                               420 Madison Avenue, Suite 901
                                                                               New York, NY 10017
     Dallas, TX 75312-3689                Los Angeles, CA 90084-2651
21
22
     New York State Insurance Fund
                                          NFS Leasing, Inc.                    NH-J Office/Retail, LLC
     NYSIF Disability Benefits
23   P.O. Box 5239
                                          900 Cummings Center Suite 226-U      12500 FairLakes Circle, Suite 400
                                          Beverly, MA 01915                    Fairfax, VA 22033
     New York, NY 10008-5239
24
25
                                          Noreast Capital Corporation          Novagraaf - Intellectual Property
     Nixon Peabody LLP
                                          CapX Financial Services, LLC         Chaussee de la Hulpe 187
26   100 Summer Street
                                          PO Box 4128                          Terhulpensesteenweg 187 b-1170
     Boston, MA 02110-2131
                                          Annapolis, MD 21403                  Brussels - Belgium
27
28
                                                             18
Case 8:19-bk-10526-TA             Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                 Desc
                                  Main Document    Page 19 of 22



 1
     PA Dept. of Revenue                 Pace Communications LLC             Pacer Billing Center
 2   PO BOX 280904                       PO BOX 250                          PO Box 71364
     Harrisburg, PA 17128-0904           Annandale, VA 22003                 Philadelphia, PA 19176-1364
 3
 4
     Parks Coffee California             Parks Coffee California, Inc.       Patrick Farenga
 5   P.O. Box 110914                     P.O. Box 110914                     17 Saratoga
     Carrollton, TX 75011-0914           Carrollton, TX 75011-0914           Trabuco Canyon, CA 92679
 6
 7                                                                           Perry, Johnson, Anderson et al.
     Patrinos Kilimiris                  Pecarchik Law Office
                                                                             Attn: Susie O'Donnell
 8   Chatzigianni Mexi 7                 745 Somerville Drive
                                                                             438 First Street, 4th Floor
     Athina 115 28, Greece               Pittsburgh, PA 15243
                                                                             Santa Rosa, CA 95401
 9
10
     PHENIX Investigations, Inc.         Pitney Bowes, Inc.                  Plaza Bank
11   2555 Fairview Place                 PO Box 371896                       18200 Von Karman Ave., #500
     Greenwood, IN 46142                 Pittsburgh, PA 15250-7896           Irvine, CA 92612
12
13                                       Principal Financial Group
     Politico                                                                ProdigiNet Inc.
                                         PLIC - SBD Grand Island
14   1000 Wilson Blvd.                                                       26566 Stetson Pl.
                                         P.O. Box 1037
     Arlington, VA 22209                                                     Laguna Hills, CA 92653
                                         Des Moines, IA 50306-0372
15
16
                                         Provest, LLC
     Projekt Parking Sp. z o.o.                                              Purchase Power
                                         c/o Bank of Tampa
17   ul. Druz?bickiego 11                                                    PO Box 371874
                                         P.O. Box 25096
     Poznan 61-693 Poland                                                    Pittsburgh, PA 15250-7874
                                         Tampa, FL 33622
18
19                                       R.K. Dewan & CO
     Quill Corporation                   1271 & 1272, 12th Floor             Raeanne Murphy
20   P.O. Box 37600                      Aggarwal Cyber Plaza - II           20642 Brookdale Lane
     Philadelphia, PA 19101-0600         Netaji Subhash Place, Pitampura     Huntington Beach, CA 92646
21                                       New Delhi, India, 110 034


22
     Rapid7 LLC                          Rauch-Milliken International, Inc   Ready Refresh by Nestle
23   Lock Box P.O. Box 347377            PO Box 8390                         PO Box 856192
     Pittsburgh, PA 15251-4377           Metairie, LA 70011-8390             Louisville, KY 40285-6192
24
25
     Red Bell Real Estate
                                         Red Vision Systems                  Redwitz, Inc.
     7730 South Union Park Avenue
26   Sutie 400
                                         PO Box 775147                       3 Park Plaza, Suite 1700
                                         Chicago, IL 60677-5147              Irvine, CA 92614
     Midvale, UT 84047
27
28
                                                            19
Case 8:19-bk-10526-TA            Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                   Desc
                                 Main Document    Page 20 of 22



 1   Regus - Cherry Hill                Regus - FL                            Regus - NC
     Regus Management Group, LLC        Regus Management Group, LLC           Regus Management Group, LLC
 2   P.O. Box 842456                    P.O. Box 842456                       P.O. Box 842456
     Dallas, TX 75284-2456              Dallas, TX 75284-2456                 Dallas, TX 75284-2456
 3
 4   Regus - PA                         Regus - Princeton
                                                                              Regus Management Sp z o.o.
     Regus Management Group LLC         Regus Management Group, LLC
 5                                                                            ul Emilii Plater 53
     P.O. Box 842456                    P.O. Box 842456
                                                                              Warszawa 00-113 Poland
     Dallas, TX 75284-2456              Dallas, TX 75284-2456
 6
 7   Richard Basile                                                        Ring Boost
                                        Richards Layton & Finger
     6305 Ivy Lane                                                         Primary Wave Local, LLC
 8                                      One Rodney Square 920 North King S
     Suite 416                                                             49 Marble Avenue, Suite 2
                                        Wilmington, DE 19801
     Greenbelt, MD 20770                                                   Pleasantville, NY 10570
 9
10
     RJI International, Inc.            Rowlett Law Firm                      RSUI Group, Inc.
11   18012 Sky Park Circle, Suite 200   26933 Camino De Estrella, 2nd Floor   P.O. Box 935125
     Irvine, CA 92614                   Capistrano Beach, CA 92624            Atlanta, GA 31193-5125
12
13   Safeguard Shredding
                                        Safeguard Shredding-PNT               Sage Software, Inc.
     Attn: Accounts Receivable
14                                      6744 Gravel Ave.                      6561 Irvine Center Drive
     P.O. Box 3219
                                        Alexandria, VA 22310                  Irvine, CA 92618
     Oakton, VA 22124
15
16
     Sara Stangel                       SBGK Attoneys at Law                  ServiceLink Default Solutions, LLC
17   N5174 Union Hill Road              1062 Budapest Andrassy UT 113         PO BOX 841313
     Oconomowoc, WI 53066               Hungary                               Los Angeles, CA 90084-1313
18
19
     Shea Barclay Group                 Shred Connect                         Sikich LLP
20   501 E. Kennedy Blvd., Ste. #1000   13700 Alton Parkway, #154             1415 W. Diehl Road, Suite 400
     Tampa, FL 33602                    Irvine, CA 92618                      Naperville, IL 60563-1197
21
22
     SIP.US
                                        Smarsh, Inc.                          Smas-IP
     3005 Royal Blvd S
23   STE 235
                                        P.O. Box 505265                       P.O. Box 17854
                                        Saint Louis, MO 63150-5265            Riyadh 11494 Saudi Arabia
     Alpharetta, GA 30022
24
25
     SMS                                Soerensen Garcia Advogados
                                                                          SolarWinds
     Settlement Management Solutions    Associad
26   PO Box 511572                      Rua Da Quitanda 187/8
                                                                          P.O. Box 730720
                                                                          Dallas, TX 75373-0720
     Los Angeles, CA 90051              Andar Centro - RJ - Cep:20091-005
27
28
                                                         20
Case 8:19-bk-10526-TA            Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                   Desc
                                 Main Document    Page 21 of 22



 1   Spruson & Ferguson
                                         Standard Parking Plus                Stanley Security Solutions
     5001 Hopewell Centre 183
 2                                       150 Potomac Passage                  6161 East 75th Street
     Queen's Road East Wan Chai
                                         Oxon Hill, MD 20745                  Indianapolis, IN 46250
     Hong Kong China
 3
 4                                       State Farm Insurance                 State of California
     Staples Advantage
                                         Insurance Support Center             Taxpayer Assistance Center
 5   Dept DC PO Box 415256
                                         P.O. Box 588002                      P.O. Box 826880
     Boston, MA 02241-5256
                                         North Metro, GA 30029-8002           Sacramento, CA 94280-0001
 6
 7   State of New Jersey                 State of New York                    Stobbs IP Limited
     N.J. Division of Taxation           NYS Tax Department                   Endurance House Vision Park
 8   PO Box 999                          W A Harriman Campus                  Chivers Way Cambridge CB24 9ZR
     Trenton, NJ 08646-0999              Albany, NY 12227                     England
 9
10   Structured Finance Industry Group
                                                                              Swift Courier
     Attn: Jennifer Serpas               Summit Riser Systems
                                                                              10111 Martin Luther King Hwy
11   1775 Pennsylvania Avenue, NW        15245 Alton Parkway Suite 200
                                                                              Suite 105
     #625                                Irvine, CA 92618
                                                                              Bowie, MD 20720
     Washington, DC 20006
12
13                                                                            That's Great News
     Talimar Systems, Inc.               Terrace Towers Orange County
                                                                              900 Northrop Rd.
14   3105 West Alpine                    121 SW Morrison, Ste. 250
                                                                              P.O. Box 5021
     Santa Ana, CA 92704                 Portland, OR 97204
                                                                              Wallingford, CT 06492
15
16
     The OC Marathon                     The Sullivan Group of Court Report   Thomson Reuters - West
17   3100 Airway Avenue #104             P.O. Box 2500                        PO Box 6292
     Costa Mesa, CA 92626                Pasadena, CA 91102                   Carol Stream, IL 60197-6292
18
19
     Thornton & Associates, LLC          Time Warner Cable (Spectrum)         TMF Group
20   3452 E Foothill Blvd #800           PO Box 4639                          Pl. Pilsudskiego 1
     Pasadena, CA 91107                  Carol Stream, IL 60197-4630          Warszawa 00-078 Poland
21
22
                                                                              TPx Communications
     Tolin Mechanical Systems            Totalfunds by Hasler
                                                                              Attn: Accounts Receivable
23   PO BOX 732293                       PO BOX 30193
                                                                              3300 North Cimarron Rd.
     Dallas, TX 75373-2293               Tampa, FL 33630-3193
                                                                              Las Vegas, NV 89129
24
25
     Tri-State Pension Consultants       TSG Reporting                        TypeLaw, Inc.
26   100 Passaic Avenue, Suite 120       747 Third Ave. Suite 10A             414 Brannan St.
     Fairfield, NJ 07004                 New York, NY 10017                   San Francisco, CA 94107
27
28
                                                          21
Case 8:19-bk-10526-TA           Doc 4 Filed 02/15/19 Entered 02/15/19 11:31:40                    Desc
                                Main Document    Page 22 of 22



 1                                      Unum Life Insurance Company
     United Parcel Service                                                    UPS Protection
                                        of America
 2   P.O. Box 7247-0244                                                       1401 E. Ball Rd. Unit G
                                        PO BOX 406990
     Philadelphia, PA 19170-0001                                              Anaheim, CA 92805
                                        Atlanta, GA 30384-6990
 3
 4   US Bank
                                        US Bank Equipment Finance             US Signal
     CM-9690
 5                                      P.O. Box 790448                       201 Ionia Avenue SW
     P.O. Box 70870
                                        Saint Louis, MO 63179-0448            Grand Rapids, MI 49503
     Saint Paul, MN 55170-9690
 6
 7
     US Treasury                        USPS Disbursing Office                Van Campen/Liem
 8   1500 Pennsylvania Ave., N.W.       PO BOX 21666                          23 Boulevard Joseph II L-1840
     Washington, DC 20220               Saint Paul, MN 55121-0666             Luxembourg Luxembourg
 9
10
     Verde Investments                  Verizon (fax)                         Verizon Business
11   1720 W. Rio Salado Pkwy, Suite A   P.O. Box 660720                       PO BOX 660794
     Tempe, AZ 85281                    Dallas, TX 75266-0720                 Dallas, TX 75266-0794
12
13                                                                            WALZ Postal Solutions, Inc.
     Verizon Credit Inc.                W.B. Mason Co., Inc.
                                                                              ATTN: Accounts Receivable
14   P.O. Box 650478                    PO Box 981101
                                                                              27398 Via Industria
     Dallas, TX 75265-0478              Boston, MA 02298-1101
                                                                              Temecula, CA 92590-3699
15
16
     Washington DC                      Washington Executive Services, Inc.   Watermark
17   1101 4th St SW #270                2101 L Street NW Suite 800            109 Burwood Road
     Washington, DC 20024               Washington, DC 20037                  Hawthorn VIC 3122 Australia
18
19
     WebTMS                             White Ridge Consulting                Woodfield Country Club
20   17 Blagrave Street Reading         6033 W. Century Blvd., Suite 150      3650 Club Place
     Berkshire England, RG1 1QB         Los Angeles, CA 90045                 Boca Raton, FL 33496
21
22
     YourMembership.com, Inc.                                                 Zico Law
                                        Zachary Roper
     Dept. 3461                                                               Q House Lumpini Bldg S. Sathorn Rd
23   PO Box 123461
                                        3801 8th Street N
                                                                              Thung Maha Mek, Sathon
                                        Saint Petersburg, FL 33703
     Dallas, TX 75312-3461                                                    Bangkok 10120 Thailand
24
25
     Zoom Video Communications Inc.     Zuckerman Spaeder LLP
26   55 Almaden Blvd., 6th Floor        1800 M Street NW
     San Jose, CA 95113                 Washington, DC 20036f
27
28
                                                         22
